ACCEPTED
                                                                                                                                                      03-14-00808-CV
                                                                                                                                                              6658929
                                                                                                                                           THIRD COURT OF APPEALS
                                                                                                                                                      AUSTIN, TEXAS
                                                                                                                                                8/26/2015 11:51:15 AM
                                                                                                                                                    JEFFREY D. KYLE
                                                                                                                                                               CLERK




                                                                                                                       RECEIVED IN
                                                                                                                 3rd COURT OF APPEALS
                                                                                                                      AUSTIN, TEXAS
                                                                                                                 8/26/2015 11:51:15 AM
August 26, 2015                                                                                                      JEFFREY D. KYLE
                                                                                                                          Clerk
Hon. Jeffrey D. Kyle
Clerk of the Court
Third Court of Appeals
Price Daniel, Sr. Building
209 West 14th Street, Rm 101
Austin, Texas 78701

RE:    Appeal No. 03-14-00808-CV; Trial Court Cause No. 269,135-B; Rosendo Morales v. Texas
       Department of Insurance-Division of Workers’ Compensation and Commissioner Ryan Brannan, in
       his official capacity; In the Third Court of Appeals, Austin, Texas.

Dear Clerk:

Please be advised that the undersigned counsel for Appellee will be out of town and
unavailable from and including Friday, September 18, through and including Monday,
September 28, 2015, as well as from and including Thursday, November 5, through and
including Thursday, November 19, 2015. I respectfully request that no hearings or deadlines
be scheduled during that period.

Thank you for your attention, and please advise if you have any questions.

Very truly yours,

/s/ Adrienne Butcher
Adrienne Butcher
Assistant Attorney General
Administrative Law Division
Telephone: (512) 463-1410
Facsimile: (512) 320-0167
Attorney for Appellee


cc:    Bradley Dean McClellan, via email to Brad.McClellan@yahoo.com




        P os t Of fic e B ox 12548 , Aust in, Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt or n eygen era l. gov